ALLOWANCE
Claims 1-7 are allowed.
	The prior art does not teach or suggest a device for preventing a formation of paraffin and asfaltene sediments, and for reduction of a viscosity of crude oil, said device comprising: six identical modules, all mutually serially connected with bolts, said modules intended for passage of crude oil, at least six serially connected modules is necessary to achieve an intended function of a device,  each module comprising an inlet spout and an outlet spout for entry and exit of crude oil that form a through passage wherein, inside of the passage and between the inlet spout and the outlet spout are four centrally located elements made of different alloys comprising a first alloy element, a second alloy element, a third alloy element, and a fourth alloy element, said alloy elements connected with a ceramic carrier of the first alloy element and the ceramic carrier, the second alloy element is connected with the ceramic carrier, the third alloy element is connected with the outer part of the ceramic carrier, and the fourth alloy element is embedded into a pipe, said alloy elements are mutually spaced apart leaving a space for passage of crude oil through,Page 2 of 7Appln. No.: 16/619,164PROD-104USAmendment Dated March 14, 2022 Reply to Office Action of September 15, 2021 a) a narrow passage between coils of the first alloy element and inside of the second alloy element, the coils of first alloy element allow mixing of the crude oil under high pressure and thorough contact with the walls of both corresponding alloy elements, b) a narrow passage between coils of the second alloy element and inside of the third alloy element, the coils of second alloy element allow mixing of the crude oil under high pressure and thorough contact with the walls of both corresponding alloy elements, c) a narrow passage between coils of the third alloy element and inside of the fourth alloy element embedded within the pipe, wherein the coils of the third alloy element allow mixing of the crude oil under high pressure and thorough contact with the walls of both corresponding alloy elements; the outlet spout of the corresponding module is connected with the inlet spout of the next module in series and passage is completed with the outlet spout of last module, wherein pressurized crude oil passes through each of the six modules whereby said device's elements are composed of four different alloys wherein the composition of the first alloy element, the second alloy element, the third alloy element, and the fourth alloy element meet the compositional requirements as set forth in claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C KRUPICKA whose telephone number is (571)270-7086. The examiner can normally be reached Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Adam Krupicka/Primary Examiner, Art Unit 1784